IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 118 MAL 2020
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
ALKIOHN DUNKINS,                                 :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:

      Whether the trial court erred by denying Mr. Dunkins’ Motion to Suppress
      the cell site location information and/or his Motion for Extraordinary Relief
      requesting the same under the Fourth Amendment to the United States
      Constitution?